EXHIBIT 10.58

FIFTH AMENDMENT TO OFFICE LEASE

THIS FIFTH AMENDMENT TO OFFICE LEASE (the “Fifth Amendment”) is dated as of
June 1, 2006 (the “Effective Date”) and is entered into by and between 7th
Street Property General Partnership (“Landlord”) and XOMA Ltd. and XOMA (US)
LLC, a Delaware limited liability company (collectively, “Tenant”), with
reference to the following facts:

A. Landlord and Tenant entered into that certain Lease dated as March 25, 1992
with respect to the Premises described therein comprised of 21,425 rentable
square feet located on the first floor (“First Floor”) of the Building known as
2910 Seventh Street, Berkeley, Ca.

B. The lease as amended by (i) that certain Amendment to Office Lease dated as
of December 31, 1997, (ii) that certain Second Amendment to Office Lease dated
April 10, 2000, (iii) that certain Amendment to Office Lease Agreement dated
April 16, 2001, and (iv) that certain letter amendment dated March 15, 2005 is
hereinafter referred to as the “Lease”.

C. The term of the Lease is fixed to expire as of September 30, 2007.

D. Landlord and Tenant desire to amend the Lease to provide, among other
provisions, for the incorporation of 22,334 rentable square feet located on the
second floor of the Building into the Premises (the “Second Floor Premises”),
for the extension of the Term, for the modification of the Base Rent and for the
modification of certain other terms in the Lease, all as more particularly set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt whereof and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1. Scope of Fifth Amendment and Defined Terms. Except as expressly provided in
this Fifth Amendment, the Lease shall remain in full force and effect. Except as
expressly provided in this Fifth Amendment, the term “Lease” shall mean the
Lease as modified by this Fifth Amendment. Capitalized terms used in this Fifth
Amendment and not otherwise defined herein shall have the respective meanings
set forth in the Lease.

2. Modifications to Lease. Notwithstanding anything in the Lease to the
contrary, the Lease is hereby modified as follows:

(a) Second Floor Premises. The Second Floor Premises as more particularly
described on Exhibit A which is attached hereto, are hereby incorporated into
the Premises. All of the terms and conditions of the Lease shall be applicable
to the Second Floor Premises, except as specifically set forth in this Fifth
Amendment. Landlord and Tenant have agreed upon the rentable square feet of the
Second Floor Premises and of the Building for all purposes of this Lease.

 

1



--------------------------------------------------------------------------------

(b) Second Floor Premises Commencement Date. The Second Floor Premises
Commencement Date shall be the Effective Date.

(c) Extension of Term. The Termination Date shall be May 31, 2014 .

(d) Premises Rentable Area: From and after the Effective Date, the rentable
square feet of the Premises shall be 43,759.

(e) First Floor Base Rent. From and after the Effective Date, Base Rent for the
First Floor shall be paid as follows:

 

Months

   Monthly
Base Rent 1-24    $ 61,489.75 25-36    $ 63,334.45 37-48    $ 65,234.48 49-60   
$ 67,191.51 61-72    $ 69,207.25 73-84    $ 71,283.47 85-96    $ 73,421.98

(f) First Floor Operating Expense Credit and Utility Credit:

(i) Operating Expenses Credit: $113,380.00 per year based on a 1992 Base Year.

(ii) Utility Credit: $0.13 per rentable square foot per month

(g) Second Floor Base Rent. From and after the Effective Date, Base Rent for the
Second Floor shall be paid as follows:

 

Months

   Monthly
Base Rent

1-24

   $ 27,917.50

25-36

   $ 28,755.03

37-48

   $ 29,617.68

49-60

   $ 30,506.21

61-72

   $ 31,421.39

73-84

   $ 32,364.03

85-96

   $ 33,334.95

(h) Second Floor Operating Expense Credit: $0.035 per rentable square foot per
month.

 

2



--------------------------------------------------------------------------------

(g) Allowance; Condition of Premises.

(i) Landlord will provide a tenant improvement allowance in the amount of
$150,000 (“Allowance”) with respect to the Second Floor Premises. All repairs
and alterations to the Premises, including the Second Floor Premises shall be
performed in accordance with Article 7 of the Lease (“Tenant Improvements”).
Tenant shall submit plans and specifications (“Plans and Specifications”) for
the Tenant Improvements for Landlord’s review and approval, which approval shall
not be unreasonably withheld. Landlord shall have the right to approve Tenant’s
contractor and subcontractors (collectively, “Contractors”), which approval
shall not be unreasonably withheld. Landlord shall have five (5) business days
to approve the Plans and Specifications and Contractors and the failure to issue
a disapproval within this time period shall be deemed an approval of the
submitted items.

(ii) Tenant will accept the Premises, including the Second Floor Premises as of
the Second Floor Commencement Date in its “as-is” condition, with no additional
obligation on the part of Landlord to repair, remodel or refurbish the Premises,
including the Second Floor Premises.

(iii) The Allowance shall be disbursed by Landlord after the completion of all
tenant improvements within thirty (30) days after delivery by Tenant to Landlord
of (i) invoices marked paid and other evidence as Landlord shall reasonably
require of the cost of the design of the tenant improvements and the cost of the
tenant improvements; (ii) evidence reasonably satisfactory to Landlord that all
of the Tenant Improvements constructed to date have been satisfactorily
completed in accordance with the plans and specifications approved by Landlord,
upon certifications reasonably satisfactory to Landlord delivered by Tenant and
Tenant’s architect; (iii) unconditional final lien releases from the general
contractor and each subcontractor; (iv) a cost breakdown of Tenant’s final and
total construction costs incurred in connection with the Tenant Improvements,
together with receipted invoices showing evidence of full payment therefor;
(v) copies of permits required in connection with the Tenant Improvements and
all governmental approvals, sign offs and certificates of occupancy with respect
to the Tenant Improvements, and (vi) the Lease shall be in full force and effect
and there shall exist no event of default under the Lease.

(h) Option to Extend Term. The following section is incorporated into the Lease:

(i) Tenant is hereby granted an option to extend the term of the Lease (the
“Option Term”) from the Termination Date to May 31, 2019 (the “Extended
Termination Date”) by giving written notice to Landlord of Tenant’s intent to
exercise such option (the “Option Notice”) no later than May 31, 2013. The
Option Term shall be on the same terms and conditions in effect immediately
before the commencement of the Option Term, except that the rent shall be set at
95% of the Fair Market Lease Rate (as hereinafter defined) for comparable space
in the Berkeley area; provided that in no event shall the rental rate for the
Option Term be less than the rental rate as of the last day immediately before
the commencement of the Option Term. Notwithstanding anything to the contrary
above, if Tenant is in default in the payment of rent, in the making of other
payments required to be made by Tenant under this Lease, or otherwise under this
Lease on the date the Option Notice is delivered to Landlord or on the date the
Option Term is to commence, the Option Term shall not commence and this Lease
shall expire as of the Termination Date.

 

3



--------------------------------------------------------------------------------

(ii) Fair Market Lease Rate. Landlord shall give Tenant notice (“Landlord’s
Notice”) of the fair market lease rate (including fair market increases during
the Option Term) after receiving Tenant’s written notice of intent to exercise
the Option, provided that Landlord’s Notice shall not be delivered later than
120 days prior to the commencement of the Option Term. If Tenant believes that
the fair market lease rate as established by Landlord is incorrect, Tenant shall
notify Landlord in writing within 20 days of Tenant’s receipt of the notice from
Landlord that Tenant desires to submit the matter to appraisal with a
designation of a commercial real estate broker with at least three years
experience in the office leasing market in Berkeley and Emeryville. If Landlord
agrees with the identity of such appraiser, it shall within 10 days notify the
appraiser and Tenant that such appraiser shall determine the fair market lease
rate (including fair market increases during the Option Term). If not, Landlord
shall submit the name of its appraiser with the same qualifications set forth
above to Tenant within said 10 days. The two appraisers so selected shall choose
a third appraiser with the same qualifications set forth above and the three
together shall determine the fair market lease rate (including fair market
increases during the Option Term). If the two appraisers cannot select a third
appraiser within 20 days after Landlord submits the name of its appraiser,
either party may at any time apply to the presiding judge of any court of
competent jurisdiction for the appointment of the third appraiser. If the three
appraisers are unable to agree on the fair market lease rate they shall each
determine the fair market lease rate assuming annual CPI increases during the
Option Term and then average their determinations by tossing out the high and
low appraisal and accepting the middle appraisal as the fair market lease rate.
The costs of the appraisal process shall be borne by Tenant unless the fair
market lease rate as determined by the appraisal is more than 10% below the
lease rate set forth in Landlord’s Notice in which case Landlord and Tenant
shall share the reasonable costs of the appraisal process equally. The appraisal
process shall be completed as quickly as reasonably possible. If for any reason
the Option Term commences prior to the conclusion of the appraisal process,
Tenant shall continue to pay the monthly base rent then in effect to Landlord
plus 5% of such amount, pending completion of the appraisal process, at which
time all surplus funds, if any, shall be distributed to Tenant in accordance
with the outcome of the appraisal process, and Tenant shall subsequently be
bound by the lease rate as determined by the appraisal process. The rent during
the Option Term shall continue to be adjusted as agreed upon between Landlord
and Tenant or as determined by the appraisal process.

(iii) Payment of Commission. In connection with the Option, Tenant shall not use
the services of a broker or other real estate licensee, except solely for
determining fair market rent as more particularly specified above. In the event
of a claim for broker’s fee, finder’s fee, commission or other similar
compensation in connection with the exercise of such option based on a
relationship with or through Tenant, Tenant hereby agrees to protect, defend and
indemnify Landlord against and hold Landlord harmless from any and all damages,
liabilities, costs, expenses and losses (including, without limitation,
reasonable attorneys’ fees and costs) which Landlord may sustain or incur by
reason of such claim. Landlord hereby agrees to protect, defend and indemnify
Tenant against and hold Tenant harmless from any and all damages, liabilities,
costs, expenses and losses (including, without limitation, reasonable attorneys’
fees and costs) which Tenant may sustain or incur by reason of a claim for
broker’s fee, finder’s fee, commission or other similar compensation in
connection with the exercise of the Option based on a relationship with or
through Landlord.

 

4



--------------------------------------------------------------------------------

3. Payment of Commission. In connection with this Fifth Amendment, Tenant
acknowledges that it has not used the services of a broker or other real estate
licensee. In the event of a claim for broker’s fee, finder’s fee, commission or
other similar compensation in connection herewith based on a relationship with
or through Tenant, Tenant hereby agrees to protect, defend and indemnify
Landlord against and hold Landlord harmless from any and all damages,
liabilities, costs, expenses and losses (including, without limitation,
reasonable attorneys’ fees and costs) which Landlord may sustain or incur by
reason of such claim. Landlord hereby agrees to protect, defend and indemnify
Tenant against and hold Tenant harmless from any and all damages, liabilities,
costs, expenses and losses (including, without limitation, reasonable attorneys’
fees and costs) which Tenant may sustain or incur by reason of a claim for
broker’s fee, finder’s fee, commission or other similar compensation in
connection herewith based on a relationship with or through Landlord.

4. Waiver. No failure or delay by a party to insist upon the strict performance
of any term, condition or covenant of this Fifth Amendment, or to exercise any
right, power or remedy hereunder shall constitute a waiver of the same or any
other term of this Fifth Amendment or preclude such party from enforcing or
exercising the same or any such other term, conditions, covenant, right, power
or remedy at any later time.

5. Representations and Acknowledgments. Tenant hereby acknowledges that Landlord
has performed all of its obligations with respect to the Premises. Tenant
further acknowledges that as of the date hereof, to its best knowledge, Landlord
is not in default under any of the terms of the Lease. Landlord hereby
acknowledges that Tenant has performed all of its obligations with respect to
the Premises. Landlord further acknowledges that as of the date hereof, to its
best knowledge, Tenant is not in default under any of the terms of the Lease.
Notwithstanding the foregoing, Landlord has not provided the reconciliation for
Operating Expenses for calendar year 2005 and each party reserves its rights
with respect to such reconciliation.

6. California Law. This Fifth Amendment shall be construed and governed by the
laws of the State of California.

7. Authority. This Fifth Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto and the persons signing below warrant
that the person signing below on such party’s behalf is authorized to do so and
to bind such party to the terms of this Fifth Amendment.

8. Attorneys’ Fees and Costs. In the event of any action at law or in equity
between the parties to enforce any of the provisions hereof, any unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorneys’ fees (including costs and expenses
incurred in connection with all appeals) incurred by the successful party, and
these costs, expenses and attorneys’ fees may be included in and as part of the
judgment. A successful party shall be any party who is entitled to recover its
costs of suit, whether or not the suit proceeds to final judgment.

9. Entire Agreement; No Amendment. This Fifth Amendment constitutes the entire
agreement and understanding between the parties with respect to the subject of
this amendment

 

5



--------------------------------------------------------------------------------

and shall supersede all prior written and oral agreements concerning this
subject matter. This Fifth Amendment may not be amended, modified or otherwise
changed in any respect whatsoever except by a writing duly executed by
authorized representatives of Landlord and Tenant. Each party acknowledges that
it has read this Fifth Amendment, fully understands all of this Fifth
Amendment’s terms and conditions, and executes this Fifth Amendment freely,
voluntarily and with full knowledge of its significance. This Fifth Amendment is
entered into by the parties with and upon advice of counsel.

10. Severability. If any provision of this Fifth Amendment or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Fifth Amendment and the application of such
provision to other persons or circumstances, other than those to which it is
held invalid, shall not be affected and shall be enforced to the furthest extent
permitted by law.

11. Counterparts. This Fifth Amendment may be executed in counterparts, and such
counterparts together shall constitute but one original of the Fifth Amendment.
Each counterpart shall be equally admissible in evidence, and each original
shall fully bind each party who has executed it.

12. Agreement to Perform Necessary Acts. Each party agrees that upon demand, it
shall promptly perform all further acts and execute, acknowledge, and deliver
all further instructions, instruments and documents which may be reasonably
necessary or useful to carry out the provisions of this Fifth Amendment.

13. Captions and Headings. The titles or headings of the various paragraphs
hereof are intended solely for convenience of reference and are not intended and
shall not be deemed to modify, explain or place any construction upon any of the
provisions of this Fifth Amendment.

[Signatures on separate page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Fifth Amendment as
of the date first above written.

 

TENANT:

   

LANDLORD:

XOMA Ltd.

a Bermuda corporation

   

7TH STREET PROPERTY GENERAL PARTNERSHIP,

a California general partnership

By:  

/s/ J. David Boyle II

   

By:

 

/s/ Richard K. Robbins

Print Name:

 

J. David Boyle II

     

Richard K. Robbins,

Title:

 

Vice President, Finance and Chief Financial Officer

   

Its:

 

Managing General Partner

XOMA (US) LLC

a Delaware limited liability company

    By:  

/s/ Calvin L. McGoogan

     

Print Name:

 

Calvin L. McGoogan

     

Title:

 

Vice President, Quality

     

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SECOND FLOOR PREMISES

PLAN OF THE PREMISES INSERTED HERE.

 

1